The Court

(present Burke, Grimke, Waties, and Bay, Justices)
unanimous that the motion in arrest of judgment should be overruled, as the prisoner had been indicted as a principal in both counts of the indictment, and the jury were to judge of the malicious intent, of the degrees of guilt in the parties, and to apply the evidence to the different counts as the)' thought proper.
The prisoner was then asked if she had any thing to offer why sentence of death should not be pronounced against her ? Upon which she pleaded pregnancy. Whereupon she was remanded to gaol; and the sheriff was directed to summon a jury of matrons, de ventre impidiendo. The court then adiourned from day to day, till the inquisition was found. It was then returned by the sheriff into court, under the hands and seals of twelve matrons, in which they certified that they had examined the prisoner, *490and found that she was not pregnant. The prisoner was then brought up, and received sentence of death, and was afterwards executed pursuant to the sentence.